Case 1:19-cv-17196-NLH-JS Document 195 Filed 10/02/20 Page 1 of 1 PageID: 2312



October 1, 2020
Joel Schneider, USMJ
United States District Court
District of New Jersey
1 John F. Gerry Plaza
Camden, NJ 08101

RE: McBride v. Washington Township et al 1:19-cv-17196
Dear Judge Schneider,
As you are aware, I am the Plaintiff pro se in the above, referenced matter. I write to request leave
of Court to file a motion to compel Defendant Capehart and Schatchard and Defendant Carmen
Saginario to produce a settlement agreement to the terms they themselves proposed.


Based on our 9/25/2020 status conference, I left the meeting understanding that the non-monetary
conditions I asked of a proposed settlement agreement between myself and Defendant Capehart and
Scatchard and Defendant Saginario were not permissible as a matter of law. With that barrier
removed, I indicated to the court, on the record, that I accepted Mr. Schuerman’s settlement
authorization dated August 20, 2020 as well as Mr. Kelly’s restatement of same dated August 21. Mr.
Kelly’s August 21mentions in writing wanting to send a draft release for review (and attached
herein).
Now on October 1, I am now told by Mr. Kelly that they now wish to “continue the dialogue.” (See
attached)
Since the settlement the Defendants themselves proposed was acceptable to them a month ago is
now no longer acceptable, I have trouble understanding this. I would like leave to file a motion to
dispose of these two Defendants.


Very truly yours,
Brian McBride
Plaintiff pro se
